56 N.Y.2d 877 (1982)
In the Matter of the Claim of Gerald A. Hilton, Respondent,
v.
Truss Systems, Inc., et al., Appellants. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 12, 1982.
Decided June 10, 1982.
Samuel B. Varonese for appellants.
John S. Hogg for Gerald A. Hilton, respondent.
Robert Abrams, Attorney-General, for Workers' Compensation Board, respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Justice PAUL J. YESAWICH, JR., at the Appellate Division (82 AD2d 711).